UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM25 NOTIFICATION OF REMOVAL FROM LISTING AND/OR REGISTRATION UNDER SECTION12(b)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 1-13905 CompX International Inc. New York Stock Exchange LLC Issuer Exchange (Exact name of Issuer as specified in its charter, and name of Exchange where security is listed and/or registered) 5reeway, Suite 1700 Dallas, Texas752340-2697 (972) 448-1400 (Address, including zip code, and telephone number, including area code, of Issuer’s principal executive offices) Class A Common Stock, par value $0.01 per share (Description of class of securities) Please place an X in the box to designate the ruleprovision relied upon to strike the class of securities from listing and registration: o17 CFR 240.12d2-2(a)(1) o17 CFR 240.12d2-2(a)(2) o17 CFR 240.12d2-2(a)(3) o17 CFR 240.12d2-2(a)(4) oPursuant to 17 CFR 240.12d2-2(b), the Exchange has complied with its rulesto strike the class of securities from listing and/or withdraw registration on the Exchange. (1) xPursuant to 17 CFR 240.12d2-2(c), the Issuer has complied with the rulesof the Exchange and the requirements of 17 CFR 240.12d2-2(c)governing the voluntary withdrawal of the class of securities from listing and registration on the Exchange. Pursuant to the requirements of the Securities Exchange Act of 1934, CompX International Inc. certifies that it has reasonable grounds to believe that it meets all of the requirements for filing the Form 25 and has caused this notification to be signed on its behalf by the undersigned duly authorized person. CompX International Inc. By:/s/ A. Andrew R. Louis Date:January 24, 2011 A. Andrew R. Louis, Secretary
